  Case 1:21-mj-00780-RML Document 1 Filed 07/08/21 Page 1 of 30 PageID #: 1




DMP:FJN/CEB
F.# 2020R01107

UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK


 IN THE MATTER OF THE SEARCH OF (a)
 A BEIGE WITH GOLD TRIM APPLE                       APPLICATION FOR A
 IPHONE 12 PRO MAX IN BLACK CASE,                   SEARCH WARRANT FOR TWO
 MODEL A2342, IMEI 353167661065250                  ELECTRONIC DEVICES
 AND (b) A GRAY APPLE IPHONE 11 PRO
 MAX, MODEL A2161, IMEI
 3528471116944384, CURRENTLY IN THE                 Case No. 21-mj-780
 CUSTODY OF THE FEDERAL BUREAU
 OF INVESTIGATION

                            AFFIDAVIT IN SUPPORT OF
                     AN APPLICATION FOR A SEARCH WARRANT


       I, DAVIDE M. GOMES, being first duly sworn, hereby depose and state as follows:


                     INTRODUCTION AND AGENT BACKGROUND


       1.      I make this affidavit in support of a renewed application under Rule 41 of the

Federal Rules of Criminal Procedure for a search warrant authorizing the examination of

property—two electronic devices—which are currently in law enforcement possession, and the

extraction from that property of electronically stored information described in Attachment B.

This application was presented to the Honorable Vera M. Scanlon on July 1, 2021, and Judge

Scanlon issued an order granting the application in part and denying it in part without prejudice

to renewal. See Case No. 21-MC-280-PK.

       2.      I am a Task Force Officer with the Federal Bureau of Investigation’s (“FBI”)

Joint Terrorism Task Force and have been since November 2019. I am also a Detective with the

New York City Police Department (“NYPD”) and have been since January 2017. I have

                                                1
  Case 1:21-mj-00780-RML Document 1 Filed 07/08/21 Page 2 of 30 PageID #: 2




participated in investigations involving firearms and the execution of search warrants for

premises, electronic devices, and electronic accounts, including social media accounts. As a

result of my training and experience, I am familiar with the techniques and methods of operation

used by individuals involved in criminal activity to conceal their actions from detection by law

enforcement.

       3.      I have personally participated in the investigation of the offenses discussed below.

I am familiar with the facts and circumstances of this investigation from: my personal

participation in the investigation, my review of documents, my training and experience, and

discussions I have had with other law enforcement personnel. Additionally, statements

attributable to individuals herein are set forth in sum and substance and in part.

       4.      The FBI is investigating violations of Title 18, United States Code, Section

922(g)(1) (possession of firearm by convicted felon) (the “SUBJECT OFFENSE”) committed by

SHERMAINE LASTER (“LASTER”). On or about June 23, 2021, the Honorable Renee

Toliver, United States Magistrate Judge for the Northern District of Texas, signed a criminal

complaint and arrest warrant charging LASTER with possessing a firearm on or about October

24, 2020, after having been convicted of a felony, in violation of 18 U.S.C. § 922(g)(1). On June

25, 2021, LASTER was arrested at John F. Kennedy International Airport (“JFK”). At the time

of his arrest, LASTER had two cellular telephones in his possession. The applied for warrant

would authorize the search of the cellular telephones for evidence of the SUBJECT OFFENSE as

well other information set forth in more detail in Attachment B.

       5.      This affidavit is intended to show only that there is sufficient probable cause for

the requested warrant and does not set forth all of my knowledge about this matter.



                                                 2
  Case 1:21-mj-00780-RML Document 1 Filed 07/08/21 Page 3 of 30 PageID #: 3




                IDENTIFICATION OF THE DEVICES TO BE EXAMINED

          6.    The property to be searched are (a) a beige with gold trim Apple iPhone 12 Pro

Max in black case, model A2342, IMEI 353167661065250 and (b) a gray Apple iPhone 11 Pro

Max, Model A2161, IMEI 3528471116944384 (hereinafter the “DEVICES”) The DEVICES are

currently in FBI’s custody in the Eastern District of New York.

          7.    The applied-for warrant would authorize the forensic examination of the

DEVICES for the purpose of identifying electronically stored data particularly described in

Attachment B.

                                     PROBABLE CAUSE

    A. Shermaine Laster

          8.    LASTER is a 45-year-old U.S. citizen who resides in Brooklyn, New York. As

explained in more detail below, LASTER is a convicted felon and there is probable cause to

believe that LASTER has been in recent possession of firearms in New York, Texas, and

elsewhere, in violation of federal law prohibiting felons from possessing firearms.

    B. The Investigation Establishes That Laster Has Illegally Possessed Firearms on
       Multiple Occasions Since October 2020

          9.    On or about October 1, 2020, the NYPD learned that an individual had posted

photographs of firearms to Instagram using the username @ourlivesmatternyc (the “Instagram

Account”). Records obtained from Instagram indicate that the Instagram Account is registered to

an individual named “Big Mike” and that the account is connected to telephone number (718)

536-9415 (the “9415 Number”). As described below, LASTER has identified the 9415 Number

as his.




                                                3
  Case 1:21-mj-00780-RML Document 1 Filed 07/08/21 Page 4 of 30 PageID #: 4




       10.      Law enforcement officers reviewed publicly available postings on the Instagram

Account and observed the following:

             a. A photograph of a dark-colored handgun next to two remote controls on what

                appears to be a couch. The user of the Instagram Account captioned the

                photograph, “Sitting watching TV smoking my cigar! I’m ready for WAR!!!!!”

                The image posted by the user of the Instagram Account is below.




             b. A photograph of multiple handguns. The user of the Instagram Account

                captioned the image, “No games!!! Proud boys, KKK, skin heads, white

                supremacy I’m not playing absolutely NO GAMES with your kind!! I just wish

                                                4
Case 1:21-mj-00780-RML Document 1 Filed 07/08/21 Page 5 of 30 PageID #: 5




         MY ppl wake up and unity before it’s too late. (Black toys) good to fight in the

         dark!!” The image posted by the user of the Instagram Account is below.




      c. A photograph of multiple handguns. The user of the Instagram Account

         captioned the photograph, “Black Power!” The image posted by the user of the

         Instagram Account is below.




                                          5
  Case 1:21-mj-00780-RML Document 1 Filed 07/08/21 Page 6 of 30 PageID #: 6




       11.      On or about October 24, 2020, the user of the Instagram Account posted multiple

photographs and videos of an individual holding and shooting firearms. Some of the images and

videos on the Instagram Account depicted the individual firing an assault rifle and a handgun at

what appears to be a shooting range, including the following:

             a. Two photographs depicting an individual holding what appear to be an assault

                rifle and a handgun. The user of the Instagram Account captioned the

                photographs, “Get ready ppl!!!! WAR is coming!!! Brought my baby out and

                connected with big boy AK-47 AR-15 #stopsingingandstartswinging

                #outlivesmatter #fight #war #black #revolution #itson #justice #free #equality.”


                                                 6
Case 1:21-mj-00780-RML Document 1 Filed 07/08/21 Page 7 of 30 PageID #: 7




         The images posted by the user of the Instagram Account also depict the individual

         wearing a dark-colored New York Yankees baseball cap, a dark-colored bandanna

         and a light-colored t-shirt bearing the message, “I CAN’T BREATHE.”




                                         7
  Case 1:21-mj-00780-RML Document 1 Filed 07/08/21 Page 8 of 30 PageID #: 8




             b. Two videos depicting the same individual firing what appears to be the same

                assault rifle and a handgun at paper targets. In one of the videos, the individual

                states, “now I’m going to be demonstrating how to take out your opponent.” A

                screenshot from one of the videos is below.




       12.      Based on information in one of the videos posted, law enforcement officers were

able to determine that the photographs and videos were taken at a gun range in Dallas, Texas (the

“Gun Range”) on or about October 24, 2020. Specifically, one of the paper targets in the videos

bears a logo in the shape of the Texas and bears the name of the Gun Range.

       13.      Law enforcement officers contacted the Gun Range and learned that LASTER

visited the Gun Range on or about October 24, 2020 and fired the weapons depicted in the

photographs and videos. The Gun Range provided the FBI with a “Firearms Eligibility

Experience & Range Safety Waiver” that LASTER signed on or about October 24, 2020, prior to

using the facilities at the Gun Range. The waiver form states, among other things, “[i]t is

unlawful for a felon or illegal alien to possess or rent firearms or ammunition.” LASTER

checked a box on the waiver form stating, “I agree.” The waiver form also asked LASTER,

                                                  8
  Case 1:21-mj-00780-RML Document 1 Filed 07/08/21 Page 9 of 30 PageID #: 9




“Have you ever been convicted of a felony?” LASTER responded, “No” on the waiver form. In

addition to answering the above-described questions, LASTER provided the Gun Range with his

home address in Brooklyn, New York. LASTER also provided the Gun Range with information

from his New York state identification card, an e-mail address, and a telephone number, which

was the 9415 Number.

       14.      The Gun Range provided the FBI with photographs of LASTER, which were

taken as he signed the waiver form. The Gun Range also identified that one of the firearms that

LASTER fired at the range on or about October 24, 2020 was a Nodak Spud LLC, Model NDS-

3, 7.62x39 caliber rifle.

       15.      I have compared the photographs of the individual possessing firearms in the

above-described photographs and videos to known photographs of LASTER, including

LASTER’s New York State identification card, and determined that LASTER appears to be the

individual depicted in the photographs.

       16.      Additionally, law enforcement officers obtained airline travel records for

LASTER indicating that he traveled from New York City to Dallas, Texas from on or about

October 23 to on or about October 26, 2020.

       17.      On or about November 23, 2020, law enforcement officials observed that the user

of the Instagram Account publicly posted additional photographs of LASTER in possession of

additional firearms on the Instagram Account, as follows:

             a. A photograph that depicts LASTER holding what appears to be a dark-colored

                Smith & Wesson AR-15 assault rifle with a telescope. In the photograph

                LASTER is wearing a dark-colored cap with the Brooklyn Nets logo and a light-



                                                 9
Case 1:21-mj-00780-RML Document 1 Filed 07/08/21 Page 10 of 30 PageID #: 10




          colored t-shirt with a teddy bear on it. The image posted by the user of the

          Instagram Account is below.




                                           10
Case 1:21-mj-00780-RML Document 1 Filed 07/08/21 Page 11 of 30 PageID #: 11




       b. A photograph that depicts LASTER holding a handgun inside what appears to be

          an automobile. In the photograph, LASTER is wearing the same dark-colored

          Brooklyn Nets hat and gray teddy bear t-shirt. The image posted by the user of

          the Instagram Account is below:




       c. Two photographs that depict LASTER holding a rifle with what appears to be a

          sniper-like telescope. In these photographs LASTER is again wearing the same

          dark-colored Brooklyn Nets cap and light-colored teddy bear t-shirt described

          above. The images posted by the user of the Instagram Account are below:




                                            11
Case 1:21-mj-00780-RML Document 1 Filed 07/08/21 Page 12 of 30 PageID #: 12




       d. An image that depicts LASTER standing outdoors holding a dark-colored assault

          rifle wearing the dark-colored Brooklyn Nets cap and the light-colored teddy bear

          t-shirt. The user of the Instagram Account captioned the image, “I am ready for

          war!!!! Just trying to figure out who I am at WAR with. #leadership #hate

          #haters #justice #vengeance #serious #nogames #world #loveyourself.” The

          image posted by the user of the Instagram Account is below.




                                          12
Case 1:21-mj-00780-RML Document 1 Filed 07/08/21 Page 13 of 30 PageID #: 13




       e. An image that depicts LASTER standing outdoors in the same location holding

          two dark-colored assault rifles wearing the dark-colored Brooklyn Nets cap and

          the light-colored teddy bear t-shirt. The user of the Instagram Account captioned

          the image,

          When ‘they’ light I be quiet.!! When “they” bring lies to try to
          destroy my name I be quiet!! When I strike back I’m not for black
          lives, when I stand as a man, I’m not for black lives, when I strike
          back because of lies with no facts, I’m then violent and aggressive.
          I am about to shut this movement down in NYC until we get rid of
          all the fakes, liars, snitch, bullies, who have been messing this
          movement up!!! Serving notice right now, take it how you want,
          but I have my list and don’t run to the police when this crap get
          addressed, when fighting to abolish a system or gain freedom we are
          gonna have ppl tho feel thye need to stop the mass from pushing
          forward. I will not be moved!! Those who troll I know who you
          are, those who say “I don’t have nothing to do with it” I know who
          you are, quit playing with grown men.”
                                            13
 Case 1:21-mj-00780-RML Document 1 Filed 07/08/21 Page 14 of 30 PageID #: 14




              An image of the photograph posted by the user of the Instagram

              Account is below.




       18.    Law enforcement officers obtained airline travel records for LASTER indicating

that he traveled from New York City to Augusta, Georgia from on or about November 22, 2020.

       19.    On or about December 4, 2020, law enforcement observed a video publicly posted

on the Instagram Account in which LASTER is depicted sitting in what appears to be the interior

of a home. Ruffled, green colored drapes are visible in the background behind LASTER, as well

as what appears to be a blanket with stripes of multiple colors. The sound of gunshots can be


                                               14
 Case 1:21-mj-00780-RML Document 1 Filed 07/08/21 Page 15 of 30 PageID #: 15




heard on the video. After the gunshots, LASTER is depicted on the video looking out the

window with a handgun in his hand. The video is captioned, “How you react when you hear gun

shots!” Based on my review of the video, it appears to have been initially posted on TikTok,

which is a social media application that permits users to upload short videos. The video bears

markings (which can be seen in the screenshots below) indicating that it was posted on a TikTok

account called @lastermike (“TikTok Account 1”). In addition, as noted above, the Instagram

Account is registered in the name “Big Mike.” Screenshots from the video are posted below”




                                               15
 Case 1:21-mj-00780-RML Document 1 Filed 07/08/21 Page 16 of 30 PageID #: 16




       20.    In or about April 2021, the NYPD received a citizen complaint against LASTER

from an individual (the “Complainant”). The Complainant stated that beginning in December

2020, LASTER, who the Complainant also knew as “Big Mike,” had threatened to kill the

Complainant for having filed a sexual abuse complaint against him. Specifically, the

Complainant reported that LASTER sent the Complainant multiple pictures of himself holding

several firearms and then called the Complainant to threaten to kill her. The Complainant further

reported that on or about April 15, 2021, LASTER called the Complainant and stated, in sum and

substance, “I’m going to kill you bitch. Your head soon will be on a platter.” The Complainant

also reported that on or about April 21, 2021, LASTER called her and stated, in sum and

substance, “Yeah bitch I’m outside, I have that AR I’m gonna knock your head off your neck.”

Based on my training and experience, an “AR” refers to an AR-15 assault rifle. Based on my

                                               16
 Case 1:21-mj-00780-RML Document 1 Filed 07/08/21 Page 17 of 30 PageID #: 17




knowledge of the investigation, I know that the Complainant resides in the Eastern District of

New York. Therefore, when LASTER told the Complainant that he was “outside” with an

“AR,” I believe that LASTER was indicating to the Complainant that he was in possession of an

assault rifle outside her home in the Eastern District of New York.

       21.     The Complainant provided the NYPD with copies of the images that LASTER

sent to the Complainant. The images depict LASTER holding firearms. Some of the images

indicate that the photographs were posted to a TikTok account bearing the username

@bigmike0626 (“TikTok Account 2”). Images of the photographs are below:




                                               17
Case 1:21-mj-00780-RML Document 1 Filed 07/08/21 Page 18 of 30 PageID #: 18




                                    18
 Case 1:21-mj-00780-RML Document 1 Filed 07/08/21 Page 19 of 30 PageID #: 19




       22.    I have reviewed Certificates of Disposition obtained from Kings County Supreme

Court. These documents reveal, among other things, that LASTER was convicted on or about

April 28, 2000, for criminal possession of a weapon in the second degree, in violation of New

York Penal Law § 265.03, which is punishable by more than one year of imprisonment.

LASTER was sentenced to 42 months’ imprisonment for this offense. The documents further

reveal, among other things, that LASTER was convicted on or about May 18, 1999, for robbery

in the third degree, in violation of New York Penal Law § 160.05, which is punishable by more

than one year of imprisonment.




                                               19
 Case 1:21-mj-00780-RML Document 1 Filed 07/08/21 Page 20 of 30 PageID #: 20




   C. Probable Cause to Search the DEVICES

       23.        Based on my training and experience, Instagram and TikTok are both social

media applications that are normally accessed via cellular telephones like the DEVICES.

Instagram and TikTok both permit their users to upload photographs and videos from cellular

telephones to the websites. In some instances, the photographs and videos contain metadata

indicating where and when the photographs were taken and/or uploaded.

       24.        On or about June 23, 2021, the Honorable Lois Bloom, United States Magistrate

Judge for the Eastern District of New York signed a search warrant authorizing the FBI to search

LASTER’s home in Brooklyn for, among other things, cellular telephones belonging to

LASTER.

       25.        As noted above, on or about June 25, 2021, LASTER was arrested at JFK – where

he was scheduled to travel on a flight to Miami, Florida – on the criminal complaint issued out of

the Northern District of Texas. At the time of his arrest, LASTER had two cellular telephones in

his possession.

       26.        I respectfully submit that there is probable cause that the DEVICES contain

evidence of LASTER’s illegal possession of firearms. Specifically, I know that LASTER used a

cellular telephone to send photographs of him possessing firearms to the Complainant.

Additionally, a cellular telephone is the usual means to upload photographs to Instagram and

TikTok. Therefore, there is probable cause to believe that LASTER used the DEVICES to

upload the images described herein to Instagram and TikTok. As a result, there is probable cause

to believe that the DEVICES contain evidence, fruits, and instrumentalities of the SUBJECT

OFFENSE.



                                                  20
 Case 1:21-mj-00780-RML Document 1 Filed 07/08/21 Page 21 of 30 PageID #: 21




       27.      The DEVICES are currently in FBI’s custody in the Eastern District of New

York. In my training and experience, I know that the DEVICES have been stored in a manner in

which their contents are, to the extent material to this investigation, in substantially the same

state as they were when the DEVICES first came into the FBI’s possession.

       28.      Based on the foregoing, I respectfully submit there is probable cause to believe

that LASTER engaged in the SUBJECT OFFENSE and that the following evidence of the

SUBJECT OFFENSE is likely to be found on the DEVICES:

             a. Evidence, fruits, and instrumentalities of the SUBJECT OFFENSE;

             b. Evidence concerning the identity of the owner(s) or user(s) of the DEVICES;

             c. Evidence of firearm or ammunition possession or ownership;

             d. All communications including telephone logs, text messages, messages sent

                through applications, and emails regarding firearms or ammunition;

             e. Photographs, including still photographs, digital images, videos, films, location

                data, or other items indicating possession of firearms or ammunition by LASTER;

             f. Any internet or browser entries or history relating to the SUBJECT OFFENSE;

                and

             g. Any memory cards associated with the DEVICES, which may contain any and all

                of the above-referenced forms of evidence of the SUBJECT OFFENSE.

             h. Any location data indicating the location of the DEVICES from September 2020

                to June 24, 2021.

                                      TECHNICAL TERMS

       29.      Based on my training and experience, I use the following technical terms to

convey the following meanings:

                                                 21
Case 1:21-mj-00780-RML Document 1 Filed 07/08/21 Page 22 of 30 PageID #: 22




       a. Wireless telephone: A wireless telephone (or mobile telephone, or cellular

          telephone) is a handheld wireless device used for voice and data communication

          through radio signals. These telephones send signals through networks of

          transmitter/receivers, enabling communication with other wireless telephones or

          traditional “land line” telephones. A wireless telephone usually contains a “call

          log,” which records the telephone number, date, and time of calls made to and

          from the phone. In addition to enabling voice communications, wireless

          telephones offer a broad range of capabilities. These capabilities include: storing

          names and phone numbers in electronic “address books;” sending, receiving, and

          storing text messages and e-mail; taking, sending, receiving, and storing still

          photographs and moving video; storing and playing back audio files; storing

          dates, appointments, and other information on personal calendars; and accessing

          and downloading information from the Internet. Wireless telephones may also

          include global positioning system (“GPS”) technology for determining the

          location of the device.

       b. Digital camera: A digital camera is a camera that records pictures as digital

          picture files, rather than by using photographic film. Digital cameras use a

          variety of fixed and removable storage media to store their recorded images.

          Images can usually be retrieved by connecting the camera to a computer or by

          connecting the removable storage medium to a separate reader. Removable

          storage media include various types of flash memory cards or miniature hard

          drives. Most digital cameras also include a screen for viewing the stored images.



                                           22
Case 1:21-mj-00780-RML Document 1 Filed 07/08/21 Page 23 of 30 PageID #: 23




          This storage media can contain any digital data, including data unrelated to

          photographs or videos.

       c. Portable media player: A portable media player (or “MP3 Player” or iPod) is a

          handheld digital storage device designed primarily to store and play audio, video,

          or photographic files. However, a portable media player can also store other

          digital data. Some portable media players can use removable storage media.

          Removable storage media include various types of flash memory cards or

          miniature hard drives. This removable storage media can also store any digital

          data. Depending on the model, a portable media player may have the ability to

          store very large amounts of electronic data and may offer additional features such

          as a calendar, contact list, clock, or games.

       d. GPS: A GPS navigation device uses the Global Positioning System to display its

          current location. It often contains records the locations where it has been. Some

          GPS navigation devices can give a user driving or walking directions to another

          location. These devices can contain records of the addresses or locations involved

          in such navigation. The Global Positioning System (generally abbreviated

          “GPS”) consists of 24 NAVSTAR satellites orbiting the Earth. Each satellite

          contains an extremely accurate clock. Each satellite repeatedly transmits by radio

          a mathematical representation of the current time, combined with a special

          sequence of numbers. These signals are sent by radio, using specifications that

          are publicly available. A GPS antenna on Earth can receive those signals. When

          a GPS antenna receives signals from at least four satellites, a computer connected



                                            23
Case 1:21-mj-00780-RML Document 1 Filed 07/08/21 Page 24 of 30 PageID #: 24




          to that antenna can mathematically calculate the antenna’s latitude, longitude, and

          sometimes altitude with a high level of precision.

       e. PDA: A personal digital assistant, or PDA, is a handheld electronic device used

          for storing data (such as names, addresses, appointments or notes) and utilizing

          computer programs. Some PDAs also function as wireless communication

          devices and are used to access the Internet and send and receive e-mail. PDAs

          usually include a memory card or other removable storage media for storing data

          and a keyboard and/or touch screen for entering data. Removable storage media

          include various types of flash memory cards or miniature hard drives. This

          removable storage media can store any digital data. Most PDAs run computer

          software, giving them many of the same capabilities as personal computers. For

          example, PDA users can work with word-processing documents, spreadsheets,

          and presentations. PDAs may also include global positioning system (“GPS”)

          technology for determining the location of the device.

       f. Tablet: A tablet is a mobile computer, typically larger than a phone yet smaller

          than a notebook, that is primarily operated by touching the screen. Tablets

          function as wireless communication devices and can be used to access the Internet

          through cellular networks, 802.11 “wi-fi” networks, or otherwise. Tablets

          typically contain programs called apps, which, like programs on a personal

          computer, perform different functions and save data associated with those

          functions. Apps can, for example, permit accessing the Web, sending and

          receiving e-mail, and participating in Internet social networks.



                                           24
 Case 1:21-mj-00780-RML Document 1 Filed 07/08/21 Page 25 of 30 PageID #: 25




             g. IP Address: An Internet Protocol address (or simply “IP address”) is a unique

                numeric address used by computers on the Internet. An IP address is a series of

                four numbers, each in the range 0-255, separated by periods (e.g., 121.56.97.178).

                Every computer attached to the Internet computer must be assigned an IP address

                so that Internet traffic sent from and directed to that computer may be directed

                properly from its source to its destination. Most Internet service providers control

                a range of IP addresses. Some computers have static—that is, long-term—IP

                addresses, while other computers have dynamic—that is, frequently changed—IP

                addresses.

             h. Internet: The Internet is a global network of computers and other electronic

                devices that communicate with each other. Due to the structure of the Internet,

                connections between devices on the Internet often cross state and international

                borders, even when the devices communicating with each other are in the same

                state.

       30.      Based on my training, experience, and research, I know that the DEVICES have

capabilities that allow them to serve as wireless telephones, digital cameras, portable media

players, GPS navigation devices, and PDAs. In my training and experience, examining data

stored on devices of these types can uncover, among other things, evidence that reveals or

suggests who possessed or used the devices.

                   ELECTRONIC STORAGE AND FORENSIC ANALYSIS

       31.      Based on my knowledge, training, and experience, I know that electronic devices

can store information for long periods of time. Similarly, things that have been viewed via the



                                                 25
 Case 1:21-mj-00780-RML Document 1 Filed 07/08/21 Page 26 of 30 PageID #: 26




Internet are typically stored for some period of time on the device. This information can

sometimes be recovered with forensics tools.

       32.      Forensic evidence. As further described in Attachment B, this application seeks

permission to locate not only electronically stored information that might serve as direct

evidence of the crimes described on the warrant, but also forensic evidence that establishes how

the DEVICES were used, the purpose of their use, who used them, and when. There is probable

cause to believe that this forensic electronic evidence might be on the DEVICES because:

             a. Data on the storage medium can provide evidence of a file that was once on the

                storage medium but has since been deleted or edited, or of a deleted portion of a

                file (such as a paragraph that has been deleted from a word processing file).

             b. Forensic evidence on a device can also indicate who has used or controlled the

                device. This “user attribution” evidence is analogous to the search for “indicia of

                occupancy” while executing a search warrant at a residence.

             c. A person with appropriate familiarity with how an electronic device works may,

                after examining this forensic evidence in its proper context, be able to draw

                conclusions about how electronic devices were used, the purpose of their use, who

                used them, and when.

             d. The process of identifying the exact electronically stored information on a storage

                medium that is necessary to draw an accurate conclusion is a dynamic process.

                Electronic evidence is not always data that can be merely reviewed by a review

                team and passed along to investigators. Whether data stored on a computer is

                evidence may depend on other information stored on the computer and the

                application of knowledge about how a computer behaves. Therefore, contextual

                                                 26
 Case 1:21-mj-00780-RML Document 1 Filed 07/08/21 Page 27 of 30 PageID #: 27




                information necessary to understand other evidence also falls within the scope of

                the warrant.

             e. Further, in finding evidence of how the DEVICES were used, the purpose of their

                use, who used them, and when, sometimes it is necessary to establish that a

                particular thing is not present on a storage medium.

       33.      Nature of examination. Based on the foregoing, and consistent with Rule

41(e)(2)(B), the warrant I am applying for would permit the examination of the DEVICES

consistent with the warrant. The examination may require authorities to employ techniques,

including but not limited to computer-assisted scans of the entire medium, that might expose

many parts of the DEVICES to human inspection in order to determine whether the contain

evidence described by the warrant.

       34.      Manner of execution. Because this warrant seeks only permission to examine

devices already in law enforcement’s possession, the execution of this warrant does not involve

the physical intrusion onto a premises. Consequently, I submit there is reasonable cause for the

Court to authorize execution of the warrant at any time in the day or night.




                                                27
Case 1:21-mj-00780-RML Document 1 Filed 07/08/21 Page 28 of 30 PageID #: 28




         s/Robert M. Levy
 Case 1:21-mj-00780-RML Document 1 Filed 07/08/21 Page 29 of 30 PageID #: 29




                                      ATTACHMENT A


       The property to be searched are: (a) a beige with gold trim Apple iPhone 12 Pro Max in

       black case, model A2342, IMEI 353167661065250; and (b) a gray Apple iPhone 11 Pro

       Max, Model A2161, IMEI 3528471116944384 (hereinafter the “DEVICES”) The

       DEVICES are currently in FBI’s custody in the Eastern District of New York.


       This warrant authorizes the forensic examination of the DEVICES for the purpose of

identifying the electronically stored information described in Attachment B.




                                                1
 Case 1:21-mj-00780-RML Document 1 Filed 07/08/21 Page 30 of 30 PageID #: 30




                                      ATTACHMENT B

        1.      Law enforcement personnel (who may include, in addition to law enforcement
officers and agents, attorneys for the government, attorney support staff, agency personnel
assisting the government in this investigation, and outside technical experts under government
control) are authorized to review the ESI contained on the DEVICES for all records on the
DEVICES described in Attachment A that relate to violations of 18 U.S.C. § 922(g)(1) from
October 1, 2020 to June 25, 2021, including:
           a. Evidence, fruits, and instrumentalities of the SUBJECT OFFENSE;

           b. Evidence concerning the identity of the owner(s) or user(s) of the DEVICES;

           c. Evidence of firearm or ammunition possession or ownership;

           d. All communications including telephone logs, text messages, messages sent

              through applications, and emails regarding firearms or ammunition;

           e. Photographs, including still photographs, digital images, videos, films, location

              data, or other items indicating possession of firearms or ammunition by LASTER;

           f. Any internet or browser entries or history relating to the SUBJECT OFFENSE;

           g. Any memory cards associated with the DEVICES, which may contain any and all

              of the above-referenced forms of evidence of the SUBJECT OFFENSE; and

           h. Any location data indicating the location of the DEVICES for dates on or about

              October 1, 2020; October 23 to 26, 2020; November 22 to 23, 2020; December 4,

              2020; and April 15 to 21, 2021.

       As used above, the terms “records” and “information” include all of the foregoing items
of evidence in whatever form and by whatever means they may have been created or stored,
including any form of computer or electronic storage (such as flash memory or other media
that can store data) and any photographic form.




                                                2
